Name: Commission Regulation (EC) No 1361/2003 of 31 July 2003 correcting Regulation (EC) No 977/2003 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2003 to 30 June 2004)
 Type: Regulation
 Subject Matter: trade;  tariff policy;  means of agricultural production
 Date Published: nan

 Important legal notice|32003R1361Commission Regulation (EC) No 1361/2003 of 31 July 2003 correcting Regulation (EC) No 977/2003 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2003 to 30 June 2004) Official Journal L 194 , 01/08/2003 P. 0038 - 0038Commission Regulation (EC) No 1361/2003of 31 July 2003correcting Regulation (EC) No 977/2003 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2003 to 30 June 2004)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 32(1) thereof,Whereas:(1) Article 9(6) of Commission Regulation (EC) No 977/2003(3) contains a clerical error which needs to be corrected.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 9(6) of Regulation (EC) No 977/2003 is corrected to read:"6. For the purposes of this Article, Articles 4 to 8 shall apply. However, the date of application mentioned in Article 4(2) shall be 27 February 2004 and the date of communication mentioned in Article 4(5) shall be 5 March 2004."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 141, 7.6.2003, p. 5.